Proceeding pursuant to CPLR article 78, by a Nassau County police officer, to review respondent’s determination, dated December 2, 1975, which, after a hearing, found petitioner guilty of (1) wearing an unauthorized accessory on his uniform, (2) failing to wear his cap and cap device and (3) failing to be equipped with his .38 caliber revolver, holster and handcuffs, and reprimanded him on the first above-mentioned specification and fined him a total of three days’ pay on the two latter specifications. Determination confirmed and proceeding dismissed on the merits, with costs. There was substantial evidence to support the determination of the trial commissioner that petitioner was guilty as charged. Furthermore, the penalty of a reprimand on the first specification and a total fine of three days’ pay on the second and third specifications is not a penalty so disproportionate to the offense as to be shocking to one’s sense of fairness under the standard set down in Matter of Pell v Board of Educ. (34 NY2d 222). Martuscello, Acting P. J., Latham, Margett, Rabin and Hawkins, JJ., concur.